Title: From Thomas Jefferson to Martin Oster, 20 October 1787
From: Jefferson, Thomas
To: Oster, Martin



Sir
Paris Oct. 20. 1787.

The inclosed letter from Messieurs Guiraud & Portas, merchants of France established at Cette, will explain to you it’s object. Not acquainted with the organisation of our government, they propose to me to sollicit the interference of Congress. You and I know, Sir, that that body is too distant, too slow, and too much otherwise occupied. I hope I have not acted improperly in advising them rather to apply to yourself, and undertaking also to forward you a letter from hence to double the chance of your receiving it speedily. Being on the spot, you will be able to apply to the government and to accomodate the remedy to the circumstances of the case. I have the honour to be with sentiments of perfect esteem & respect Sir Your most obedient & most humble servant,

Th: Jefferson

